                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION


MICHAEL T. RUSHING                                          PLAINTIFF

VS.                             CIVIL ACTON NO. 3:18-cv-764-TSL-RHW

YAZOO COUNTY, ET AL.                                       DEFENDANTS

                     MEMORANDUM OPINION AND ORDER

      This cause is before the court on the motion of defendants

Mississippi Public Employees Retirement System (PERS) and Yazoo

County Circuit Judge Janie M. Lewis-Blackmon to dismiss pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure.    The

court, having considered the motion and response by plaintiff

Michael T. Rushing, concludes the motion should be granted.

      Plaintiff Rushing worked as an assistant public defender for

eleven years in Yazoo County, first from 1997 to 1999 and again

from 2009 to 2017, when he retired.   He has brought this action

asserting claims under 42 U.S.C. § 1983 for violation of his

Fourteenth Amendment due process and equal protection rights, and

under state law for breach of fiduciary duty, based on allegations

that he was improperly classified as an independent contractor of

Yazoo County, rather than as an employee, and was consequently

deprived of the benefits of employment, including the right to

participate in the state retirement system administered by the

Mississippi Public Employees Retirement System.     He has named as

defendants Yazoo County (the County); the Yazoo County Board of
Supervisors (the Board) and its members, in their individual and

official capacities; Yazoo County Public Defender Alva P. Taylor,

in her individual and official capacities; Yazoo County Circuit

Judge Jannie M. Lewis-Blackmon, in her individual capacity; and

the Mississippi Public Employees Retirement System (PERS).   As

relief, he seeks, inter alia, an order enjoining Yazoo County to

properly classify his public defender position as that of an

employee of the County for the time he served and to make omitted

contributions to PERS to properly fund his retirement account and

enjoining Yazoo County and PERS to “work together to enroll [him]

as a member of PERS, with all retroactive credits allowable by

law....”    He also seeks an award from “all defendants” of “all

back employment benefits,” and in addition, seeks compensatory

damages representing the actuarial value of his pensions over and

above the omitted contributions.

     PERS moves for dismissal of plaintiff’s claim against it for

monetary relief on the basis of Eleventh Amendment immunity, while

Judge Lewis-Blackmon moves for dismissal of the claims against her

on the basis of judicial immunity.

     PERS

     With respect to PERS, Rushing states in his response to PERS’

motion that he is “not seeking monetary damages against PERS.”




                                   2
With this understanding, PERS’ motion to dismiss the claim for

monetary relief will be granted.1

     Judge Lewis-Blackmon

     While Rushing alleges in his complaint that “Defendants

arbitrarily and capriciously improperly classified [his] position

as ‘independent contractor’ and ‘to receive no benefits’” and

refers to “[t]he collective acts of the Defendants pertaining to

creation of the Public Defender position and continued denial of

benefits” (emphasis added), his single allegation directed

specifically to Judge Lewis-Blackmon is that she “perpetuated the

deprivation of his rights” through “Court Orders ... [which he

believes] were extra judicial and without authority....”   While

not clear from the complaint, Rushing’s response to the motion

points to a specific court order to which this allegation refers,

namely a January 15, 2015 order by which Judge Lewis-Blackmon

reappointed Alva Taylor as the Yazoo County public defender for a

four-year term commencing January 1, 2015.   Rushing further

explains in his response that the basis for his claim against

Judge Lewis-Blackmon is language in that order which describes the

     1
          Although the complaint also seeks injunctive relief
against PERS, PERS has limited the present motion to the claim for
monetary relief, advising that it will file a separate motion for
dismissal of the claim for injunctive relief. Rushing, in
response, argues that PERS has waived its right to seek dismissal
of the claim for injunctive relief. Though the court perceives no
valid basis for his position, the issue is not properly before the
court at this time, as PERS is not presently seeking dismissal of
the claim for injunctive relief.

                                    3
public defender and assistant public defenders as “contract

employees retained to provide indigent representation to

defendants charged with felonies in Yazoo County.”    It is this

language to which Rushing objects as having “perpetuated the

deprivation of his rights.”

     Judge Lewis-Blackmon seeks dismissal of Rushing’s claims

against her on the basis of judicial immunity.   “A judge generally

has absolute immunity from suits for damages.”   Davis v. Tarrant

Cty., Tex., 565 F.3d 214, 221 (5th Cir. 2009) (citing Mireles v.

Waco, 502 U.S. 9, 9–10, 112 S. Ct. 286, 116 L. Ed. 2d 9 (1991)

(citations omitted)).   “Judicial immunity is an immunity from

suit, not just the ultimate assessment of damages.”   Id. (citing

Mireles, 502 U.S. at 11, 112 S. Ct. 286).2   Judicial immunity may

be overcome in only two circumstances:   (1) where the actions

complained of were nonjudicial in nature, that is, were not taken

in the judge’s judicial capacity; and (2) where the judge’s

actions, though judicial in nature, were taken “in complete

absence of all jurisdiction.”   Id. at 221 (quoting Mireles, 502

U.S. at 11, 112 S. Ct. 286).    See also Kemp ex rel. Kemp v.

Perkins, 324 F. App'x 409, 411 (5th Cir. 2009) (“Absolute judicial

immunity extends to all judicial acts which are not performed in

     2
           Judge Lewis-Blackmon argues that her judicial immunity
extends to any claim for injunctive relief. However, the court
does not read the complaint as asserting a claim for injunctive
relief against her, and Rushing does not suggest otherwise in his
response.

                                  4
the clear absence of all jurisdiction.”) (internal quotation marks

and citations omitted).

     Rushing does not dispute that Judge Lewis-Blackmon acted in

her judicial capacity when entering orders appointing a public

defender.3   He argues, though, that by ordering that the public

defender and assistant public defenders were “contract employees,

employed at the will of the circuit judge,” Judge Lewis-Blackmon

acted “completely without jurisdiction and in the face of clearly

valid statutes expressly depriving her of jurisdiction.”   His

argument is without merit.

     “[T]he necessary inquiry in determining whether a defendant

judge is immune from suit is whether at the time he took the

challenged action he had jurisdiction over the subject matter

before him.”   Stump v. Sparkman, 435 U.S. 349, 356–57, 98 S. Ct.

1099, 55 L. Ed. 2d 331 (1978).   “[T]he scope of the judge's

jurisdiction must be construed broadly where the issue is the

immunity of the judge.    A judge will not be deprived of immunity

because the action he took was in error, was done maliciously, or

was in excess of his authority; rather, he will be subject to


     3
          In the court’s opinion, her acts were judicial in
nature. Cf. Davis v. Tarrant Cty., Tex., 565 F.3d 214, 226 (5th
Cir. 2009) (“the act of selecting applicants for inclusion on a
rotating list of attorneys eligible for court appointments is
inextricably linked to and cannot be separated from the act of
appointing counsel in a particular case, which is clearly a
judicial act, and therefore that the judges' acts at issue in this
suit must be considered to be protected by judicial immunity.”).

                                  5
liability only when he has acted in the “clear absence of all

jurisdiction.”   Id., 98 S. Ct. 1099 (internal quotation marks

omitted).   See also Davis v. Bayless, 70 F.3d 367, 373 (5th Cir.

1995) (inquiry “is not whether the judge actually had

jurisdiction, or even whether the court exceeded its

jurisdictional authority, but whether the challenged actions were

obviously taken outside the scope of the judge's power”); Malina

v. Gonzales, 994 F.2d 1121, 1125 (5th Cir. 1993) (“Where a court

has some subject-matter jurisdiction, there is sufficient

jurisdiction for immunity purposes.”).   The dispositive question

is thus whether Judge Lewis-Blackmon “merely acted in excess of

[her] authority in issuing the [subject order], and is thus

protected by judicial immunity, or whether [she] acted in clear

absence of all jurisdiction.”   Malina, 994 F.2d at 1125.   The

answer is clear:   irrespective of whether her order may have

contained language that exceeded her authority, she plainly did

not act in the “clear absence of all jurisdiction.”

     Mississippi Code Annotated § 25-32-1 authorizes a county

board of supervisors to

     establish an office of public defender, to provide
     office space, personnel and funding for the office, and
     to perform any and all functions necessary for the
     efficient operation of such an office to the end that
     adequate legal defense for indigent persons accused of
     crime shall be provided at every critical stage of their
     cases as an alternative to court appointed counsel.




                                 6
Miss. Code Ann. § 25-32-1.   Section 25-32-3(1) provides that when

an office of public defender is established, the circuit judge of

the county “shall appoint a practicing attorney to serve ... as

public defender” from a list of attorneys approved by the county

bar association.   Miss. Code Ann. § 25-32-3(1).   If the board has

authorized appointment of assistant public defenders, “the public

defender shall appoint all assistant public defenders.”   Id. § 25-

32-3(2).

     Pursuant to these statutes, the Yazoo County Board of

Supervisors initially established the Office of Public Defender

for Yazoo County by order adopted October 6, 1997.   The Board’s

order provided for the appointment of a public defender and three

assistant public defenders; set compensation for each at $50,000

each per year, which was also to be used to cover expenses; and

recited that “[s]aid Public Defender and assistants shall not

receive retirement, insurance, workmen’s compensation and other

fringe benefits of employees of the county.”   Judge Lewis-Blackmon

entered an initial order in 1997 appointing the first public

defender, and entered additional orders from time to time

appointing successive public defenders, until 2005, when the Board

dissolved the Office of Public Defender.4   At that point, she

entered an order providing for the creation of a list of attorneys

     4
          There is nothing in the record to explain the
circumstances relating to the termination of the public defender’s
office.

                                 7
to be appointed to represent indigent defendants on a rotating

basis.   In October 2008, the Board reestablished the Office of

Public Defender and again provided for appointment of a public

defender and three assistants; established annual compensation of

$200,000 for the office, including expenses; and recited that the

public defender and assistants “shall not receive retirement,

insurance, workmen’s compensation and other fringe benefits of

employees of the county.”   By order entered December 12, 2008,

Judge Lewis-Blackmon appointed Alva Peyton-Taylor as public

defender and directed Taylor to appoint three assistants and set

their compensation.   By subsequent orders entered in 2011 and

2015, Judge Lewis-Blackmon reappointed Taylor as public defender;

Taylor, in turn, reappointed Rushing as assistant public defender.

The 2015 order contained the language to which Rushing objects:

“The Public Defender and assistant Public Defenders are contract

employees retained to provide indigent representation to

defendants charged with felonies in Yazoo County.”

     Rushing acknowledges that Judge Lewis-Blackmon had clear

authority under § 25-32-3 to appoint a chief public defender.     And

while he insists that his claims against her are not based on her

actions in appointing a public defender but rather in

characterizing the public defender and assistant public defenders

in such a way (as “contract employees”) as to “make it appear the

Plaintiff is an at will contract employee of the Circuit Court”,


                                 8
the fact that she indisputably had “some jurisdiction” over the

appointment of the public defender entitles her to the protection

of judicial immunity.   Her motion to dismiss will therefore be

granted.5

     Conclusion

     Based on the foregoing, it is ordered that the motion of

defendants PERS and Judge Lewis-Blackmon to dismiss is granted, as

set forth herein.

     SO ORDERED this 26th day of March, 2019.



                               /s/ Tom S. Lee
                               UNITED STATES DISTRICT JUDGE




     5
          Rushing argues in his response that the County, Taylor,
and Judge Lewis-Blackmon “intentionally decided to deny [him] ...
benefits,” and that her order “served as giving the [Board] and
[Taylor] a ‘godfather’ type protection that is illegal but
powerful perpetuating the Defendant’s ability to dismiss
Plaintiff’s inquiries into PERS benefits during his employment.”
However, her motivation is immaterial to the judicial immunity
inquiry. See Stump v. Sparkman, 435 U.S. 349, 356–57, 98 S. Ct.
1099, 55 L. Ed. 2d 331 (1978) (citation omitted) (“A judge will
not be deprived of immunity because the action he took was in
error, was done maliciously, or was in excess of his authority;
rather, he will be subject to liability only when he has acted in
the ‘clear absence of all jurisdiction.’”).

                                 9
